Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 October 2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Notes
	It is noted that the Examiner previously attempted to contact Applicant’s Representative on 09 February 2021 to discuss filing of a Terminal Disclaimer to place the Application into condition for Allowance, however, no response was received by the time of the writing of this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,918,114 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application 16/844985
US Patent 9,918,114 B2
1. A method comprising:
sending, by a user device, a request for first content; 

receiving, in response to the request for the first content, at least a portion of a first transport stream comprising the first content and a first portion of application data associated with a first application; 








determining whether to receive a second portion of the application data associated with the first application, wherein only the first portion of the application data has been received by the user device, and 
sending, by the user device and based on the determining whether to receive the second portion of the application data, a request for the second portion of the application; and

receiving, in response to the request for the second portion of the application, a second transport stream comprising the second portion of the application, wherein inclusion of the second portion of the application data in the second transport stream is dependent upon the determining whether to receive the second portion of the application data associated with the first application.

receiving, by one or more computing devices and from a user device, a request for first content;
generating, in response to the request for the first content, a first transport stream comprising the first content and application data associated with a first application;
transmitting at least a portion of the first transport stream to the user device;
detecting an interruption in the transmission of the first transport stream;
determining that only a first portion of the application data has been transmitted to the user device;

generating a second transport stream comprising second content and a second portion of the application data, wherein the generating the second transport stream is based upon at least a 







transmitting, based on a request for the second content, at least a portion of the second transport stream to the user device.



9. The method of claim 7, wherein the first portion of the application data and the second portion of the application data comprise binary data.
4. The method of claim 1, wherein the determining whether to receive the second portion of the application data is further based at least in part on a determination of network conditions, a service level, a location of the user device, a user demographic, or a combination thereof.
10. The method of claim 7, wherein the determining whether to receive the second portion of the application data is further based at least in part on a determination of network conditions, a service level, a location of the user device, a user demographic, or a combination thereof.
5. The method of claim 1, further comprising causing execution of the first application, wherein the execution of the first application is dependent upon receiving both the first portion of the application data and the second portion of the application data.
20. The method of claim 7, further comprising causing execution of the first application, wherein the execution of the first application is dependent upon receiving both the first portion of the application data and the second portion of the application data.


Claims 6-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,918,114 B2 similarly as Claims 1-5 above.

Instant Application 16/844985
US Patent 9,918,114 B2
16. A system comprising: 
a user device; and one or more computing devices configured to: 
receive, from the user device, a request for first content; 


generate, in response to the request for the first content, a first transport stream comprising the first content and application data associated with a first application; 

send at least a portion of the first transport stream to the user device; 

detect an interruption in the sending of the first transport stream;

determine that only a first portion of the application data has been sent to the user device; 

generate a second transport stream comprising second content and a second portion of the application data, wherein the generating the second transport stream is based at least on a usage pattern of applications; and 




send, based on a request for the second content at least a portion of the second transport stream to the user device.



receiving, by one or more computing devices and from a user device, a request for first content;

generating, in response to the request for the first content, a first transport stream comprising the first content and application data associated with a first application;

transmitting at least a portion of the first transport stream to the user device;

detecting an interruption in the transmission of the first transport stream;

determining that only a first portion of the application data has been transmitted to the user device;

generating a second transport stream comprising second content and a second portion of the application data, wherein the generating the second transport stream is based upon at least a determination of user interest in the first application, wherein the determination of user interest is based at least on a usage pattern of applications; and

transmitting, based on a request for the second content, at least a portion of the second transport stream to the user device.









3. The method of claim 1, wherein the detecting an interruption in the transmission of the first transport stream comprises one or more of receiving the request for the second content, detecting a channel change, and detecting a power mode change of the user device.
19. The system of claim 16, wherein the one or more computing devices are configured to generate the second transport stream based upon at least a determination of whether a user will subsequently request transmission of the first transport stream.
4. The method of claim 1, wherein the generating the second transport stream is based upon at least a determination of whether a user will subsequently request transmission of the first transport stream.
20. The system of claim 16, wherein the usage pattern comprises a historical 


18. The method of claim 1, wherein the usage pattern comprises a historical usage of one or more applications associated with one or more content assets.
22. The system of claim 16, wherein the usage pattern is based on a determination that subsequently requested content will be contextually related to the first content.
2. The method of claim 1, wherein the first application contextually relates to one or more of the first content and the second content.
4. The method of claim 1, wherein the generating the second transport stream is based upon at least a determination of whether a user will subsequently request transmission of the first transport stream.
23. The system of claim 16, wherein the usage pattern is further based at least on a determination that the application data is associated with the second content.
6. The method of claim 1, wherein the determination of user interest in the first application is further based at least on a determination that the application data is associated with the second content.


Claims 24-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,918,114 B2 similarly as Claims 16-23 above.


Claims 1-31 are further rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,659,827 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as the Claims of ‘827 Patent are similar to the ‘114 Patent, and where the ‘827 Patent is already subject to a Terminal Disclaimer with respect to the ‘114 Patent. The nonstatutory double patenting analysis with respect to the ‘827 Patent are similar to those made above with respect to the ‘114 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J KIM/Primary Examiner, Art Unit 2421